            Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 1 of 14


1    Peter Borenstein (SBN 304266)
     P.O. Box 885
2
     Culver City, CA 90232
3    (213) 362-8740 (tel)
     (877) 460-3681 (fax)
4    peter@brnstn.org
5
     Attorney for Plaintiff
6    SHELLY J. IOANE

7
                                   UNITED STATES DISTRICT COURT
8
                                  EASTERN DISTRICT OF CALIFORNIA
9

10
     GLEN HALLIDAY, SHELLY J. IOANE, ET                Case No. 1:07-cv-00620-AWI-EPG
11   AL.,
12                  Plaintiffs,
                                                       JOINT STATEMENT RE: DISCOVERY
13
                                                       DISAGREEMENT [L.R. 251(C)]
     vs.
14

15   KENT SPJUTE, JEAN NOLL, ET AL.,

16                  Defendants.
17
                                                       Date:             October 9, 2020
                                                       Time:             10:00 am
18                                                     Dept.:            Courtroom 10
                                                       Judge:            Hon. Erica P. Grosjean
19

20
                                                       Action Filed:     April 24, 2007

21

22   I.      Details of the Conference [L.R. 251(c)(1)]

23           This Joint Statement is filed on behalf of Plaintiff Shelly Ioane (“Plaintiff” or “Mrs.
24
     Ioane”) and Defendant Jean Noll (“Defendant” or “Ms. Noll”) pursuant to Local Rule 251 and
25
     subsequent to an informal discovery dispute conference held on August 28, 2020 during which
26
     time the Court granted permission to Plaintiff to move to compel the deposition of Ms. Noll.
27

28   //


           JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                               1
            Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 2 of 14


1    II.     Statement of Nature of the Action. [L.R. 251(c)(2)].
2
             Plaintiff’s Statement
3
             On November 25, 2019, the parties filed their Joint Status Report outlining their
4
     respective discovery plans for the end stage of this litigation. Dkt. No. 502. Ms. Noll is the only
5

6    individual mentioned by name by either party as an intended deposition witness during the

7    limited fact discovery period. Id. at 6. On January 8, 2020, the Court set the close of fact
8
     discovery for April 17. Dkt. No. 505.
9
             On February 20, 2020, Plaintiff served a notice of deposition upon Defendant calendaring
10
     March 19 for the deposition of Ms. Noll. Borenstein Decl., ¶ 5. On March 12, 2020, counsel for
11

12   Plaintiff informed opposing counsel that he would be postponing the deposition due to concerns

13   regarding the coronavirus crisis. Borenstein Decl., ¶ 8. On April 10, 2020, counsel for Plaintiff
14
     indicated by email to opposing counsel that “the inclusion of a limited fact discovery period in
15
     our schedule was intended solely to provide the opportunity to depose Agent Noll. Given the
16
     circumstances and the fact that Agent Noll really isn't a fact witness at all, we will forego
17

18   deposing her and allow the limited fact discovery period to end next week.” Borenstein Decl., ¶

19   15. The limited fact discovery period ended seven days later on April 17. On April 27, 2020, the
20
     Court granted permission to Defendant to file a motion to compel discovery responses and
21
     continued the trial date in this case to May 25, 2021. Dkt. No. 527.
22
             On June 22, 2020, the Court granted Defendant’s motion to compel discovery responses
23

24   and allowed as many as nine depositions after the close of fact discovery, including a remote

25   deposition of Mrs. Ioane, her second deposition in this action. Dkt. No. 542. The protocol for the
26
     remote deposition of Mrs. Ioane would serve as the model for the other eight depositions taken
27
     by Defendant between August 31 to September 23 in light of the ongoing pandemic. Borenstein
28



           JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                               2
             Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 3 of 14


1    Decl., ¶ 17.
2
              On August 4, 2020, counsel for Plaintiff requested that Ms. Noll’s deposition be
3
     rescheduled after the close of fact discovery, to which he was refused. Borenstein Decl., ¶¶ 18,
4
     19. Thereafter, on August 28, 2020, the parties met for an informal discovery conference on the
5

6    issue, during which time the Court granted Plaintiff permission to file a motion to compel Ms.

7    Noll’s deposition. 8/28 Transcript of Informal Discovery Conference at 7.
8
              Defendant’s Statement
9
              Defendant disagrees with the incomplete recounting of background facts contained in
10
     Plaintiff’s Statement, above. Defendant’s background facts are included, with Defendant’s
11

12   contentions, in Part III.B, below. Moreover, Defendant separately submits exhibits referenced in

13   Part III.B, below, through the concurrently-filed declaration of James Weaver. 1
14
     III.     Contentions of the Parties
15
              A.       Plaintiff’s Contentions 2
16
              Plaintiff seeks to reopen discovery for the limited purpose of deposing Ms. Noll. This
17

18   Court can reopen discovery only upon a showing of good cause by the moving party. Johnson v.

19   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The primary factor courts
20
     consider in making a good cause determination is whether the moving party was diligent in its
21

22
     1
       In footnote 2, below, Plaintiff moves to strike exhibits submitted through the Weaver declaration, following the
23   rejection by Defendant’s counsel of an offer made by Plaintiff’s counsel to “just combine them all into one
     document with the declaration so that [Plaintiff’s counsel] can attach to the end of the document when we're ready to
24   file.” Plaintiff’s approach would jumble up Defendant’s evidence and preclude the Court from quickly accessing
     particular exhibits through ECF. The proper means of submitting evidence in support or opposition to a motion is
25   through declarations, filed on ECF as separate docket entries. And Defendant’s exhibits should be offered into
     evidence by Defendant’s counsel, not Plaintiff’s counsel. Nothing in Local Rule 251(c) (which precludes separate
26   briefing) says otherwise. In short Plaintiff’s motion to strike should be summarily denied.
     2
        Plaintiff hereby moves to strike all exhibits and declarations not filed with the instant Joint Statement. Defendant is
27   incorrect that the “proper means of submitted evidence” is by filing on ECF “as separate docket entries,” especially
     as it relates to a joint statement signed by the parties. Therefore, any exhibits or declarations not filed as part of the
28   same docket entry as the instant Joint Statement should not be considered as evidence in support of Defendant’s
     position as put forth in Part III.B and must be stricken.

            JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                                3
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 4 of 14


1    attempts to complete discovery in a timely manner. Id. Additionally, the existence of
2
     “extraordinary circumstances” may also establish good cause to reopen discovery after the cut-
3
     off date. Ibid. at 10; see Parkway Gallery Furniture, Inc. v. Kittinger/Pennsylvania House
4
     Group, Inc., 116 F.R.D. 363, 365 (M.D.N.C. 1987) (“A reasonable discovery schedule may be
5

6    enforced, even if relevant discovery is denied, unless extenuating circumstances compel a

7    contrary finding.”) Other factors the Court may consider in determining whether to reopen
8
     discovery are: Whether trial is imminent; whether the request is opposed; whether the non-
9
     moving party would be prejudiced; the foreseeability of the need for additional discovery in light
10
     of the time allowed for discovery by the district court; the likelihood that the discovery will lead
11

12   to relevant evidence. Smith v. U.S., 834 F.2d 166, 169; see also Kuschner v. Nationwide Credit,

13   Inc., 256 F.R.D. 684, 687 (E.D. Cal. 2009).
14
             Here, Plaintiff was undoubtedly diligent in seeking to depose Ms. Noll: Since Mrs. Ioane
15
     retained counsel at the beginning of 2019, she has made it clear to Defendant that their main
16
     intention was to depose Ms. Noll. Borenstein Decl., ¶¶ 3, 4. Indeed, Ms. Noll was the only
17

18   deponent identified by name in the parties’ Joint Status Report. Dkt. No. 502 at 6. Meanwhile,

19   Defendant was served with a notice of deposition in February, calendaring her deposition date a
20
     month before the close of fact discovery. Borenstein Decl., ¶ 5. At all relevant times, Plaintiff’s
21
     primary intention was to depose Ms. Noll during the limited fact discovery period and she was
22
     diligent in doing so until it became clear that it would not be safe to conduct an in-person
23

24   deposition. Borenstein Decl., ¶ 7. Indeed, if there have ever been “extraordinary circumstances”

25   sufficient to reopen discovery, the coronavirus crisis has to fit the bill: Our country is still in the
26
     grips of a once-in-a-generation pandemic, the start of which began two weeks before Ms. Noll
27
     was scheduled to be deposed and led to its cancelation for safety reasons. Borenstein Decl., ¶¶ 6,
28



         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             4
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 5 of 14


1    7. Meanwhile, the day that Ms. Noll was to be deposed, Governor Newsom issued California’s
2
     shelter in place order as the coronavirus crisis worsened. Borenstein Decl., ¶ 9.
3
            Plaintiff’s counsel readily admits that he made a mistake in deciding to forego
4
     rescheduling Agent Noll’s deposition before the close of fact discovery. Borenstein Decl., ¶ 14.
5

6    The poor tactical choice was made under duress and extreme anxiety caused by the coronavirus

7    crisis. Borenstein Decl., ¶¶ 10, 11. It was also made in the expectation that parties would be held
8
     to the limited fact discovery period they agreed to. Borenstein Decl., ¶ 13. Nevertheless, the
9
     Court would go on to grant Defendant the ability to depose as many as eight fact witnesses after
10
     the close of fact discovery. Dkt. No. 542. Therefore, fundamental fairness demands that Plaintiff
11

12   be allowed to depose the named defendant in this case, an individual whom Plaintiff has made

13   clear she intends to depose for more than a year, who was served with a notice of deposition, and
14
     was scheduled to be deposed on March 19, 2020 until the coronavirus crisis made it impossible.
15
     Borenstein Decl., ¶¶ 3-8.
16
            Otherwise, trial is set for May 2021, which provides ample time to depose Ms. Noll
17

18   without causing any prejudice to Defendant and in a safe manner given the demonstrated ease of

19   conducting remote depositions during the pandemic. Borenstein Decl., ¶ 20. By contrast,
20
     Defendant showed a striking lack of diligence in deposing any witness until the limited fact
21
     discovery period had elapsed. Dkt. No. 532 at 14-15. Meanwhile, Plaintiff seeks to reopen
22
     discovery for the sole purpose of deposing Ms. Noll, consistent with her intention since she
23

24   retained counsel in February 2019. Borenstein Decl., ¶ 3. And, of course, should the Court

25   permit Plaintiff to depose Ms. Noll, the only named defendant left in this case and the first to be
26
     deposed since the action was filed in 2007, critical information relevant to both sides will be
27

28



         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             5
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 6 of 14


1    produced. Therefore, good cause exists to reopen discovery for the limited purpose of deposing
2
     Ms. Noll.
3
            To her credit, Ms. Noll was initially willing to be deposed in March 2020. However, Ms.
4
     Noll now resists being deposed after the close of fact discovery and this Court informally denied
5

6    Plaintiff’s request to reschedule her deposition. 8/28 Transcript of Informal Discovery

7    Conference at 7. Therefore, the legal standard for a motion to compel discovery is also relevant
8
     here. Generally, courts have broad discretion to permit or deny discovery, and its decision to
9
     deny discovery will not be disturbed except upon the clearest showing that denial of discovery
10
     results in “actual and substantial prejudice” to the moving party. Hallett v. Morgan, 296 F.3d
11

12   732, 751 (9th Cir. 2002).

13          Here, Plaintiff will suffer actual and substantial prejudice by not being able to depose Ms.
14
     Noll: She is a named defendant whose three prior sworn declarations over the course of thirteen
15
     years are critical to Plaintiff’s case, particularly with regard to Ms. Noll’s memory, or lack
16
     thereof, of the bathroom incident. Mrs. Ioane will suffer actual and substantial prejudice without
17

18   being able to test Ms. Noll’s credibility, demeanor, and memory through vigorous questioning

19   before trial. Meanwhile, Ms. Noll recently revealed in her most recent sworn declaration that she
20
     has been involved in other bathroom searches, details of which are crucial to her credibility as a
21
     witness and defendant. Dkt. No. 511 at 5. Therefore, without the benefit of Ms. Noll’s deposition
22
     testimony, Plaintiff will suffer unfair prejudice that will significantly impact this case’s outcome.
23

24          Ultimately, as the last remaining named defendant in this case, Ms. Noll’s deposition

25   testimony will be absolutely crucial to Plaintiff’s case in chief. Indeed, Mrs. Ioane should not be
26
     denied such important evidence simply because she had the misfortune of scheduling Ms. Noll’s
27
     deposition days after the coronavirus crisis erupted in this country. Moreover, given the undue
28



         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             6
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 7 of 14


1    prejudice she stands to suffer as a result, Mrs. Ioane should be excused from the consequences of
2
     her attorney’s mistake in declining to reschedule Ms. Noll’s deposition before the close of fact
3
     discovery. Borenstein Decl., ¶ 21. As remote depositions have become a safe and convenient
4
     alternative to in-person depositions during the pandemic, fundamental fairness demands that
5

6    Plaintiff be permitted the same freedom to conduct depositions as Defendant. Borenstein Decl., ¶

7    16. Good cause being established and in consideration of the prejudice that Plaintiff stands to
8
     suffer in being denied such critical discovery, this Court should reopen discovery and allow
9
     Plaintiff to depose Ms. Noll as she has intended to since she retained counsel in February 2019.
10
     Borenstein Decl., ¶ 3.
11

12          B.      Defendant’s Contentions

13
            Introduction

14
            Plaintiff and her counsel knowingly, intentionally and strategically advocated against

15   extending fact discovery past April 17, 2020, in an effort to prevent Defendant from obtaining
16   information about Plaintiff’s untimely-disclosed witnesses. In furtherance of that effort, Plaintiff
17
     expressly stated that “we will forego” taking Defendant’s deposition. Plaintiff’s counsel
18
     expressly confirmed this strategic decision when addressing the Court during an informal
19

20
     discovery dispute conference held on April 23, 2020.

21          Once set, a scheduling order may only be modified for “‘good cause and with the judge’s
22   consent.’” See Lanier v. San Joaquin Valley Officials Assn., 1:14-CV-01938-EPG, 2016 WL
23
     4764678, at *1 (E.D. Cal. Sept. 13, 2016) (quoting Fed. R. Civ. P. 16(b)(4)). In the Ninth
24
     Circuit, the “‘good cause’ standard primarily considers the diligence of the party seeking the
25

26
     amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

27   Carelessness is incompatible with a finding of diligence. See id. Indeed, “[i]f that party was not
28   diligent, the inquiry should end.” Id.


         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             7
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 8 of 14


1           Rarely has there been as clear-cut a case as this one, where a party’ s lack of diligence is
2
     unmistakably intentional and motivated by strategic considerations. Rarely has there been a case
3
     where granting a motion to reopen fact discovery would so obviously “reward the indolent and
4
     cavalier.” Id. at 610. Plaintiff’s earlier opposition to extending the very same fact discovery
5

6    deadline that Plaintiff now seeks to set aside created hours of work on the part of Defendant’s

7    counsel and required the filing of a motion to compel. Plaintiff’s motion should be denied.
8
            Background Facts
9
            As reflected in the parties’ joint status report filed on November 25, 2019, Plaintiff
10
     requested, and Defendant was agreeable to, a limited fact discovery period that would include a
11

12   deposition of Defendant. (Dkt. No. 502 at 6:13-7:4). On January 8, 2020, the Court ordered that

13   “[l]imited additional fact discovery shall be completed by 4/17/2020.” Dkt. No. 505 (minute
14
     order); see also Dkt. No. 507 (order of 2/13/2020).
15
            Shortly thereafter, Defendant offered to be deposed in Fresno, either in late January or
16
     early February 2020. (Exhibit 1 to Weaver Declaration, Letter of 1/10/2020). Defendant
17

18   indicated that some planning would be involved. Because Defendant would be deposed

19   regarding actions taken in her capacity as an IRS employee, Ms. Noll would need to comply with
20
     so-called “Touhy regulations,” an IRS Counsel would be present at the deposition, and the IRS
21
     would need to issue a testimonial authorization outlining the scope of Defendant’s permitted
22
     testimony. (See Exhibit 1).
23

24          Having not heard back from Plaintiff’s counsel, Defendant followed up with an inquiry

25   on January 17, 2020, asking Plaintiff to either promptly select one of the offered dates, or
26
     Defendant would ascertain Defendant’s availability during the second half of February 2020 for
27
     a deposition. (Exhibit 2 to Weaver Declaration, Letter of 1/17/2020, at p. 2).
28



         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             8
           Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 9 of 14


1             Plaintiff’s counsel responded on January 21, 2020, indicating that Plaintiff wished to
2
     push back the date of the deposition into “mid-March.” (Exhibit 3-A to Weaver Declaration,
3
     Email chain of 1/21/2020). Unbeknownst to Defendant, Plaintiff was, apparently, planning to
4
     file and brief a motion for partial summary judgment shortly thereafter.
5

6             Plaintiff filed her dispositive motion on February 11, 2020. (Dkt. No. 506). She

7    calendared a hearing date on the motion of March 16, 2020. At the core of her motion was an
8
     attempt to invoke the sham affidavit rule to prevent Defendant from telling her story at trial, and
9
     to restrict the presentation of evidence to Plaintiff’s version of what transpired during a search of
10
     the Ioane residence on June 8, 2006. (See Dkt. No. 506-1 at 9-10).
11

12            Only after calendaring Plaintiff’s motion for a March 16, 2020 hearing date did Plaintiff’s

13   counsel schedule Defendant’s deposition for March 19, 2020 – a carefully-selected date that
14
     ensured that Plaintiff’s sham affidavit motion would be submitted without the potential for any
15
     adverse deposition testimony from Defendant being introduced into the record, thereby reducing
16
     Plaintiff’s chances for success on her motion. 3 (See Exhibit 4 to Weaver Declaration, Notice of
17

18   Deposition served 2/20/2020).

19            By mid-March, the covid virus was spreading across the United States. On March 12,
20
     2020 Plaintiff’s counsel asked to “postpone the deposition until April or May.” (See Exhibit 5
21
     to Weaver Declaration, email chain of 3/12/2020). Defendant’s counsel was fine with that. (See
22
     Exhibit 6 to Weaver Declaration, email chain of 3/12/2020).
23

24            But by April 10, 2020, Plaintiff had abruptly changed her tune. Why? Because in the

25   interim, on March 30, 2020, Plaintiff served wholly-inadequate responses to Defendant’s
26

27
     3
      In response to Plaintiff’s email of January 21, 2020 asking for dates of availability in mid-March (Exhibit 3-A),
28   Defendant offered four dates in mid-March: March 12, 13, 19 & 20. (See Exhibit 3-B to Weaver Declaration,
     email chain of 1/30/2020).

          JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                              9
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 10 of 14


1    interrogatories. (See Exhibit 7 to Weaver Declaration, Plaintiff’s Responses to Interrogatories).
2
     Upon receipt of Plaintiff’s responses, Defendant’s counsel promptly wrote to Plaintiff, proposing
3
     to extend fact discovery. (See Exhibit 8 to Weaver Declaration, Letter of 4/6/2020 at pp. 1-2).
4
               It was at this point that Plaintiff crossed the proverbial Rubicon and made a strategic
5

6    decision that she must now live with. Plaintiff would contend that she no longer needed

7    Defendant’s deposition and oppose Defendant’s request to extend fact discovery:
8
               I'm fine with extending the deadlines for expert discovery as you suggested but I
9              won't stipulate to any further fact discovery. The inclusion of a limited fact
               discovery period in our schedule was intended solely to provide the
10             opportunity to depose Agent Noll. Given the circumstances and the fact that
               Agent Noll really isn't a fact witness at all, we will forego deposing her and
11
               allow the limited fact discovery period to end next week. Otherwise, I don't
12             really see any other reason to extend the limited fact discovery period beyond
               what we agreed to originally.
13
     (Exhibit 9 to Weaver Declaration, email from Plaintiff’s counsel of 4/10/2020) (emphasis
14

15   added).

16             This was no mistake on the part of Plaintiff. It was an intentional strategy designed to
17
     prevent Defendant from going behind the inadequate responses to interrogatories served by
18
     Plaintiff.
19
               Two weeks later, Plaintiff submitted to the Court a letter brief in advance of an informal
20

21   discovery dispute conference that clearly and unequivocally stated the following:

22             Agent Noll was scheduled to be deposed on March 19, 2020 but, due to concerns
               regarding the coronavirus, the deposition was canceled. I have since advised
23
               opposing counsel that Plaintiff will forgo deposing Agent Noll as she has no
24             personal knowledge of the bathroom incident and is therefore not a fact
               witness.
25
     (Exhibit 10 to Weaver Declaration, Plaintiff’s Letter Brief of 4/22/2020, fnt. 1)(emphasis added).
26

27             During the informal conference that ensued, Plaintiff’s counsel again confirmed

28   Plaintiff’s decision to forego a deposition of Defendant. (Exhibit 11 to Weaver Declaration,


         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             10
         Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 11 of 14


1    Excerpt from Tr. of 4/23/2020 Conference at 9:14-15) (Mr. Borenstein stating “and now that
2
     deposition is not necessary.”) This statement was made in the context of Plaintiff’s counsel
3
     advocating for fact discovery to not be extended. (See Exhibit 11 at 10:23-11:9).
4
            The connection is clear. Plaintiff was gambling that her strategic interests would be
5

6    better served by taking a hard line with respect to the fact discovery deadline of April 17, 2020,

7    thereby precluding Defendant from further discovery, even if Plaintiff would thereby forego an
8
     opportunity to depose Defendant. Moreover, it was only in early August, long after the close of
9
     fact discovery, and only after Defendant was granted permission to take depositions of late-
10
     disclosed witnesses and, furthermore, only after the Court denied Plaintiff’s motion for partial
11

12   summary judgment on July 24, 2020, that Plaintiff changed her position. She waited until her

13   strategic bets had all played out before she changed her calculus. Only then did she raise the
14
     issue of taking Defendant’s deposition. (See Exhibit 12, email of 8/4/2020).
15
            Legal Argument
16
            A scheduling order may only be modified for “good cause and with the judge’s consent.”
17

18   See Lanier, 2016 WL 4764678, at *1 (quoting Fed. R. Civ. P. 16(b)(4)).

19          The authoritative statement of what constitutes “good cause” in the Ninth Circuit is set
20
     forth in the case of Johnson v. Mammoth Recreations, Inc.:
21
            . . . Rule 16(b)’s “good cause” standard primarily considers the diligence of the
22          party seeking the amendment. The district court may modify the pretrial schedule
            “if it cannot reasonably be met despite the diligence of the party seeking the
23
            extension.” Fed.R.Civ.P. 16 advisory committee's notes (1983
24          amendment); Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463,
            469 (D.N.J.1990); Amcast Indus. Corp. v. Detrex Corp., 132 F.R.D. 213, 217
25          (N.D.Ind.1990); Forstmann, 114 F.R.D. at 85; 6A Wright, Miller &
            Kane, Federal Practice and Procedure § 1522.1 at 231 (2d ed. 1990) (“good
26
            cause” means scheduling deadlines cannot be met despite party's diligence).
27          Moreover, carelessness is not compatible with a finding of diligence and offers no
            reason for a grant of relief. Cf. Engleson v. Burlington Northern R.R. Co., 972
28          F.2d 1038, 1043 (9th Cir.1992) (carelessness not a ground for relief under Rule


         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             11
         Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 12 of 14


1           60(b)); Martella v. Marine Cooks & Stewards Union, 448 F.2d 729, 730 (9th
            Cir.1971) (same), cert. denied, 405 U.S. 974, 92 S.Ct. 1191, 31 L.Ed.2d 248
2
            (1972); Smith v. Stone, 308 F.2d 15, 18 (9th Cir.1962) (same). Although the
3           existence or degree of prejudice to the party opposing the modification might
            supply additional reasons to deny a motion, the focus of the inquiry is upon the
4           moving party's reasons for seeking modification. See Gestetner Corp. v. Case
            Equip. Co., 108 F.R.D. 138, 141 (D.Me.1985). If that party was not diligent, the
5
            inquiry should end.
6
     975 F.2d at 609. Thus, this Court has, in another case, denied a party leave to take an out-of-
7
     time deposition well after the close of discovery where the party earlier elected to forego the
8

9    deposition for strategic considerations. See Reese v. Barton Healthcare Sys., CV S-08-1703

10   KJM-GGH, 2011 WL 13247441, at *1 (E.D. Cal. May 11, 2011) (party opted to not take
11
     deposition during discovery in order to reduce costs, “in an effort to promote settlement”).
12
            Under the Ninth Circuit standard, the starting and ending point of the relevant analysis is
13
     Plaintiff’s lack of diligence. To say, as Plaintiff has said, that she now seeks Defendant’s
14

15   deposition because “Judge Ishii concluded that Ms. Noll is a fact witness . . .” is to rewrite

16   history. (See Exhibit 13, email chain of 8/6/2020). Plaintiff’s counsel already knew (obviously)
17
     that Ms. Noll was a fact witness, as evidenced by his efforts to seek her deposition following the
18
     filing of Plaintiff’s motion for partial summary judgment on February 11, 2020, which
19
     essentially sought to bar Ms. Noll’s testimony – but Plaintiff was careful to schedule the
20

21   deposition for a date just after the motions filings were under submission. (See Exhibits 4 & 5).

22   Only later – after it was in Plaintiff’s interest to close off discovery without depositions or other
23
     fact discovery regarding Plaintiff’s late-disclosed witnesses, did Plaintiff decided to strategically
24
     forego the deposition of Defendant.
25
            Even after it was clear on June 19, 2020 that Plaintiff would not prevail in her efforts to
26

27   prevent follow-up discovery regarding her untimely interrogatory responses, Plaintiff showed no

28   diligence in seeking relief from the discovery deadline for purposes of taking Defendant’s


         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             12
          Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 13 of 14


1    deposition. It was only weeks later, after an adverse decision on Plaintiff’s dispositive motion in
2
     late July 2020, that Plaintiff changed her position. But having intentionally made a strategic
3
     gamble that entailed not taking Defendant’s deposition, Plaintiff cannot now ask for a “do-over”
4
     because her bet did not pay off. To do so would be profoundly unfair. As noted above,
5

6    Plaintiff’s earlier opposition to extending the very same fact discovery deadline that Plaintiff

7    now seeks to set aside created hours of work on the part of Defendant’s counsel and required the
8
     filing of a motion to compel. Plaintiff strategically gave up taking the deposition to improve her
9
     odds of success in opposing Defendant’s motion to compel. (See Exhibit 9). She should be held
10
     to her position.
11

12          Nor does the covid pandemic provide Plaintiff an excuse, not after she took a contrary

13   position when the proverbial shoe was on the other foot. (See Dkt. No. 537, p. 29 fnt. 3).
14
            In short, Plaintiff’s lack of diligence, and the strategic nature of her prior contrary
15
     choices, weigh heavily in favor of denying Plaintiff’s motion.
16

17

18   \\

19   \\
20
     \\
21
     \\
22
     \\
23

24   \\

25   \\
26

27

28



          JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                              13
         Case 1:07-cv-00620-AWI-EPG Document 587 Filed 10/02/20 Page 14 of 14


1    Respectfully submitted,
2

3    Dated:                                        _____________________
4                                                  PETER BORENSTEIN
5                                                  Attorney for Plaintiff
6                                                  SHELLY J. IOANE

7

8
                                                   RICHARD E. ZUCKERMAN
9
                                                   Principal Deputy Assistant Attorney General
10

11
     Dated: 10-2-2020                              _/s/ James E. Weaver
12                                                 JAMES E. WEAVER
13                                                 Senior Litigation Counsel
14                                                 YEN JEANNETTE TRAN
15                                                 Trial Attorney

16
                                                   U.S. Department of Justice
                                                   Post Office Box 683
17
                                                   Ben Franklin Station
18
                                                   Washington, D.C. 20044
19
                                                   Telephone: (202) 305-4929
20

21                                                 Of Counsel:
22                                                 MCGREGOR W. SCOTT
23                                                 United States Attorney
24                                                 Eastern District of California

25
                                                   Attorneys for Jean Noll

26

27

28



         JOINT STATEMENT RE DISCOVERY DISAGREEMENT – HALLIDAY, ET AL. V. SPJUTE, ET AL.
                                             14
